Citation Nr: 1436470	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-23 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an anxiety disorder with depression, prior to December 12, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for an anxiety disorder with depression, since December 12, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for inverse psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1994 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO in pertinent part granted an increased 30 percent evaluation for anxiety, effective June 18, 2004, and denied an increased evaluation for psoriasis.

During the pendency of the appeal, the RO granted an increased 50 percent evaluation for anxiety and an increased 10 percent evaluation for psoriasis in a December 2010 decision; both increases were effective June 18, 2004.  The RO subsequently granted a yet higher 70 percent evaluation for anxiety, effective December 12, 2013, in a January 2014 decision.  The Veteran has not expressed satisfaction with any of the assigned ratings, and so all stages remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2013, the Board denied an increased evaluation for residuals of hernia repair, and granted an increased evaluation for an abdominal scar; that grant was implemented by the RO in a November 2013 decision, and no further questions remain for consideration by the Board with respect to either issue.  The Board remanded the above-captioned claims for additional development.  Those matters have now been returned to the Board for further consideration.

As was noted in the October 2013 remand, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made repeated allegations that his service-connected disabilities, particularly his psychiatric condition, prevent him from working.  However, the RO bifurcated the increased evaluation and TDIU claims, granting TDIU in a December 2010 rating decision, effective from October 31, 2009.  The Veteran has not appealed any aspect of this decision, to include the effective date.  Therefore, while the claims for increase and allegations of unemployability would cover a period prior to that for which TDIU has been granted, the question of TDIU prior to October 31, 2009, is not before the Board at this time.  Tyrues v. Shinseki,732 F.3d 1351 (2013); Urban v. Principi, 18 Vet. App. 143 (2004); Powell v. Shinseki, No. 10-3274, 2012 WL 880680 at *8 (Vet. App. March 16, 2012) (unpublished).

The Board notes that the Veteran had initially requested a hearing before a Veterans Law Judge, to be held at the RO.  However, in perfecting his appeal in August 2008, he asserted that he did not desire a hearing, and he has not again raised the request.

In April 2014, the Veteran submitted a statement from his wife, along with a waiver of initial RO consideration thereof.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the December 2013 VA psychiatric examination, the Veteran indicated he was in receipt of Social Security Administration (SSA) disability payments based on his mental disorder.  A review of VA treatment records in VVA reveals that the Veteran applied for these benefits in early 2013.  The period covered by the apparent grant of SSA benefits therefore covers all or part of all evaluation stages on appeal.  

SSA records are Federal records, and are clearly relevant to at least two of the current issues on appeal.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency; applicable case law has stressed such in the case of SSA records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, with regard to inverse psoriasis, the October 2013 Board remand directed that a VA examination be afforded the Veteran to obtain clear, updated findings for evaluation purposes.  While records reflect that an examination request was inputted into the system, the Veteran is indicated to have failed to report for the scheduled examination.  For his part, the Veteran maintains that he was not notified of any such appointment.  He did appear for his psychiatric examination, requested simultaneously.

There is no evidence of record documenting the scheduling of the skin examination appointment, or of notice of such to the Veteran.  Given his assertions, the Board must resolve reasonable doubt in his favor, and determines that some irregularity occurred in the scheduling and notice of the examination.  The Veteran should therefore be given another opportunity to appear.

Finally, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the VA Northern California Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of November 2013 to the present.

2.  Contact SSA and request copies of all disability determinations made in conjunction with the Veteran's grant of entitlement to benefits, as well as all supporting documentation.

3.  Schedule the Veteran for a VA Skin Disease examination; if possible, coordinate with the Veteran to conduct the examination during a "full breakout" of inverse psoriasis.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must describe in detail the full extent and manifestations of inverse psoriasis, to include discussion of all areas involved at full breakout.  The examiner must address whether inverse psoriasis manifests any disfiguring characteristics on the head, face, or neck.  The cumulative area affected by the condition must be reported, as well as the history of treatment.

To the extent possible, distinguish the manifestations of inverse psoriasis from any other skin condition present.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



